DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.  

Information Disclosure Statement
Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.I. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).  
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Applicant has filed an IDS citing over 800 references.  Many of them not related to the subject matter of the present application, such as CN-101600293 (to Hongfujin) and CN-101964463 (to Shanghai Aerospace).  Others including a mismatch patent number and patentee name, such as US 9,028,201 attributed to Kirk et al. The IDS has been considered to the best extent possible by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 52-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 6,709,294) in view of Ortega (US 6,527,587).
Cohen discloses an electrical connector, comprising: a plurality of pairs of signal conductors (410), wherein each of the plurality of pairs of signal conductors are disposed in a column extending in a column direction (Fig. 4a); a plurality of shields (10), each of the plurality of shields being adjacent to a respective pair of the plurality of pairs of signal conductors, wherein each of the plurality of shields at least partially encircle (i.e. on the right side) each of the respective pair of signal conductors at the at least two sides of the respective pair of the plurality of signal conductors and separates (by 460, Fig. 4A) the respective pair of the plurality of pairs of signal conductors from another pair of the plurality of signal conductors; and an electrically lossy member (132), each of the electrically lossy members bridging the plurality of shields (all connected to ground).  
Cohen discloses substantially the claimed invention except for the specific of the shields.  Ortega teaches a plurality of shields (26, 26) comprising a first portion (36a) extending in the column direction, a second portion (36b) extending in a direction transverse to the column direction, and a third portion (another 36b) extending in a direction transverse to the column direction, such that the shield at least partially encloses a respective pair at at least three sides.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use shields, as taught by Ortega, in order to better shield the pairs.  
Regarding claim 53, Cohen discloses the pair of signal conductors comprising a differential signal pair.  
Regarding claim 54, Cohen discloses the connector further comprising insulative material (134, 450); and the plurality of pairs of signal conductors are held within the insulative material such that each of the plurality of shields at least partially encircles a portion of the insulative material.  
Regarding claim 55, Ortega teaches each of the plurality of shields comprising (at least one) unitary member comprising a first side, a second side, and a third side forming a general U-shape (Fig. 2).  
Regarding claim 56, Ortega teaches the second portion of each shield of the plurality of shields being adjacent (i.e. near) one signal conductor of the respective pair of signal conductors, the third portion being adjacent the other signal conductor of the respective pair of signal conductors, and the first portion connecting the second portion  and the third portion (at least electromagnetically).  
Regarding claim 57, Ortega teaches the first portion, second portion, and third portion forming a general U-shape.  
Regarding claim 58, Cohen discloses the plurality of lossy members comprising lossy conductive material.  
Regarding claim 59, Cohen discloses a shield of the plurality of shields comprising an end connected to ground (col. 7, lines 47-49).  
Regarding claim 60, Cohen discloses the ends of the plurality of shields being connected to a ground plate of the electrical connector.  
Regarding claim 61, Cohen discloses the plurality of lossy members comprising a hinder and a plurality of conducting particles therein. 
Regarding claim 63, Cohen discloses the conducting particles comprising fibers.  
Regarding claims 62, 64, and 65, to the extent that Cohen does not disclose the specific particles, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of know equivalent particles, such as flakes, metal coated fibers, or nickel coated graphite fibers, in order to provide the desired conductivity.
Regarding claim 66, Cohen discloses the binder being thermoplastic.  
Regarding claim 67, to the extent that Cohen does not disclose the specific binder material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the binder as a curable adhesive.  
Regarding claim 68, Cohen discloses the lossy members comprising a binder and a plurality of conductive particles (col. 7, lines 33-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a preform having carbon fiber, with a binder surrounding the carbon fiber, in order to provide the stability/rigidity necessary. 
Regarding claims 69-74, to the extent that Cohen does not disclose the specific surface/bulk resistance ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the specific surface/bulk resistance values in order to provide the desired functionality, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 75, Cohen discloses an electrical connector, comprising: a plurality of subassemblies (120), each subassembly comprising: a plurality of pairs of signal conductors (410), wherein each of the plurality of pairs of signal conductors comprises at least two side (one side at 410A and another side at 410B in Fig. 4a); a plurality of shields (10), each of the plurality of shields being adjacent to a respective pair of the plurality of pairs of signal conductors, wherein each of the plurality of shields at least partially encircles each of the respective pair of signal conductors at the at least two sides of the respective pair of the plurality of pairs of signal conductors and separates (by 460, Fig. 4A) the respective pair of the plurality of pairs of signal conductors from another pair of the plurality of signal conductors; and an electrically lossy member (132) electrically coupled to at least two of the plurality of shields.  
Cohen discloses substantially the claimed invention except for the specific of the shields.  Ortega teaches a plurality of shields (26, 26) comprising a first portion (36a) extending in the column direction, a second portion (36b) extending in a direction transverse to the column direction, and a third portion (another 36b) extending in a direction transverse to the column direction, such that the shield at least partially encloses a respective pair at at least three sides.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use shields, as taught by Ortega, in order to better shield the pairs.  
Regarding claim 76, Cohen discloses each of the plurality of shields comprising a plurality of contact tails (128).  
Regarding claim 77, Cohen discloses the plurality of signal conductors bend through a 90 degree angle within a respective subassembly (Fig. 2).  
Regarding claim 78, Ortega discloses a plurality of shields bend through a 90 degree angle so as to be aligned with the respective pair of signal conductors within the subassembly.  
Regarding claim 79, Cohen discloses the plurality of signal conductors comprising contact portions, contact tails and intermediate portions joining the contact portions to the contact tails; the plurality of shields comprise contact portions, contact tails and intermediate portions joining the contact portions to the contact tails; and the intermediate portions of shields of the plurality of shields are aligned with intermediate portions of the signal conductors of the respective pair of signal conductors.  
Regarding claim 80, Cohen discloses the plurality of subassemblies mounted in parallel with the contact portions of the plurality of pairs of signal conductors aligned at a first interface of the electrical connector and the contact tails of the plurality of pairs of signal conductors aligned at a second interface, wherein the second interface is perpendicular to the first interface.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833